Title: From John Adams to the Comte de Vergennes, 16 June 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris June 16th. 1780
      
      I have just recieved a Letter from Nantes brought in a Ship from New London.
      I inclose your Excellency a Newspaper inclosed in it, and an Extract of the Letter, which is from a Gentleman who is a member of the Assembly and one of the Judges at Boston. This is all the News I have. I hope your Excellency has more by the same Vessel.
      
       I have the Honour to be, with the greatest Respect, your Excellency’s most obedient and most humble Servant.
       John Adams
      
     